  Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 1 of 10




Daniel M. Baczynski, Bar No. 15530
Baczynski Law
12339 S. 800 E. Ste. 101
Draper UT 84020
(801) 255-5555 Phone
dan@bskilaw.com

LAW OFFICES OF TAD D. DRAPER P.C.
Tad D. Draper, Bar #4311
12339 South 800 East Ste. 101
Draper, Utah 84020
(801) 553-1700
(801) 255-5588 fax
Legaljustice3@gmail.com



                     IN THE UNITED STATES DISTRICT COURT
                       STATE OF UTAH, CENTRAL DIVISION


CYNTHIA STELLA, and the ESTATE OF
HEATHER MILLER,                                         MEMORANDUM IN OPPOSITION
                                                        TO DEFENDANTS’ MOTION FOR
       Plaintiffs,                                      SUMMARY JUDGMENT

vs.
                                                        Case No: 1:18-cv-002
DAVIS COUNTY, SHERIFF TODD
RICHARDSON, MAVIN ANDERSON,                             Judge: Jill Parrish
JAMES ONDRICEK

       Defendants.


       Plaintiffs Cynthia Stella and the Estate of Heather Miller, by and through their

attorneys, hereby submits this memorandum in opposition to Defendants’ motion for

summary judgment. Pursuant to DUCivR 7(b)(1)(A), Plaintiffs hereby incorporate by

reference the Motion for Partial Summary Judgment (D.E. 31), as well as their Reply

Memorandum in Support of Partial Summary Judgment (D.E. 43).



                                                                                          1
  Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 2 of 10




                                    INTRODUCTION

       At Davis County Jail, Ms. Miller fell off her bunk and ruptured her spleen. While

Plaintiffs would not expect Davis County Jail to have diagnosed a ruptured spleen in

house, they did expect that Davis County Jail and its employees would provide Ms.

Miller with basic medical care following her injury – they failed. It is undisputed that the

medical standard of care required Nurse Anderson to take and monitor Ms. Miller’s

vitals. Nurse Anderson did not check her vitals but rather relied on his bias against

inmates in assuming Ms. Miller was simply withdrawing from drugs. That assumption

led to Ms. Miller’s death.

       The blame does not rest solely on Nurse Anderson. Both Nurse Ondricek and

Sheriff Richardson failed to put any measures in place to ensure adequate medical care

was provided to the inmates. Nurse Ondricek was charged with supervising the nurses,

yet he provided no training, no guidance, and no oversight into the level of care provided

by the nurses. Sheriff Richardson removed nursing protocols (the sole guidelines for

medical treatment at the Jail) and allowed Davis County Jail to operate without these

protocols. Had Davis County Jail provided Nurse Anderson with training, supervision,

and guidance through protocols, Nurse Anderson likely would not have provided

substandard care.

       Defendants’ conduct deviates greatly from the standards seen at other jails. The

Defendants’ deviation from standards of care and practice contributed and caused Ms.

Miller’s death, therefore Defendants are not entitled to summary judgment.




                                                                                           2
  Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 3 of 10



                                  RELIEF REQUESTED

        Plaintiffs request the Court deny Defendants’ request to dismiss Plaintiffs’ causes

of action. Plaintiffs will stipulate to the dismissal of the official capacity suit against

Sheriff Richardson on the basis that it is redundant since Davis County is a party to the

case. Plaintiffs will also stipulate to the dismissal of their punitive damages claim against

Davis County on the basis that municipalities are immune from punitive damages claims.

                        STATEMENT OF UNDISPUTED FACTS

        Plaintiffs hereby incorporate the statements of facts, responses, and replies found

in Plaintiffs’ Motion for Partial Summary Judgment and subsequent briefing in

opposition and support. Plaintiffs filed an Appendix containing Exhibit 1 through 21.

Defendants filed an Appendix containing seven exhibits, identified by the letters A

through G.

                         SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate if the moving party demonstrates there is no

genuine issue of material fact, and it is entitled to a judgment as a matter of law. Fed. R. Civ.

P. 56(c). The moving party bears the initial burden of demonstrating an absence of a genuine

issue of material fact and entitlement to judgment as a matter of law. Thom v. Bristol-Myers

Squibb Co., 353 F.3d 27 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986)). Summary judgment is only appropriate if, when construing the record

in the light most favorable to the non-moving party, "there is no genuine issue of material

fact and one party is entitled to judgment as a matter of law." MediaNews Grp., Inc. v.

McCarthey, 494 F.3d 1254, 1261 (10th Cir. 2007).




                                                                                                3
       Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 4 of 10



             “When a defendant raises the defense of qualified immunity on summary judgment,

     the burden shifts to the plaintiff to show that 1) the official violated a constitutional or

     statutory right; and 2) the constitutional or statutory rights was clearly established when the

     alleged violation occurred.” Farmer v. Perrill, 288 F.3d 1254, 1259 (10th Cir. 2002). If a

     plaintiff cannot satisfy either of these two elements, the Court must grant the defendant

     qualified immunity. Gross v. Pirtle, 245 F.3d 1151, 1156 (10th Cir. 2001).

             The court first examines whether the defendant, with all facts taken in the light most

     favorable to the plaintiff, violated a constitutional right. Saucier v. Katz, 533 U.S. 194, 201,

     150 L. Ed. 2d 272, 121 S. Ct. 2151 (2001). The court then considers whether the

     constitutional right was clearly established. Id. If the plaintiff is able to demonstrate that the

     defense violated a clearly established constitutional right, the burden then shifts to the

     defendant to prove the defendant is still entitled to judgment as a matter of law and that no

     material facts are in dispute. Gross, 245 F.3d at 1156.

                                              ARGUMENT

I.       Defendants violated Ms. Miller’s constitutional rights.

             Defendants argue they are entitled to summary judgment because Plaintiffs cannot

     establish the subjective component of deliberate indifference. The subjective prong of

     the deliberate indifference test requires the plaintiff to present evidence of the prison

     official's culpable state of mind. See Estelle v. Gamble, 429 U.S. 97, 106 (1976).

     The subjective element requires “evidence—whether direct or circumstantial—from

     which a jury could reasonably infer the medical officials consciously disregarded an

     excessive risk to the inmate's health or safety”. Sherman v. Klenke, 653 F. App'x 580, 586

     (10th Cir. 2016) (citing Self v. Crum, 439 F.3d 1227, 1231 (10th Cir. 2006). Nurse



                                                                                                          4
     Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 5 of 10



Anderson, Nurse Ondricek, and Sherriff Richardson each disregarded an excessive risk to

the safety of the inmates, therefore Plaintiff has established the subjective element as to

each defendant.

                                                  Nurse Anderson

           Nurse Anderson was called to assess Ms. Miller after her fall from a bunk. Ms.

Miller presented with concerning symptoms: she was complaining of pain, nausea, and

dizziness, and was unable to walk without assistance. [Exhibit 5 at 2; Exhibit 2 at 44:18-

23]. It is undisputed that Nurse Anderson’s initial assessment should have included a

check of Ms. Miller’s vitals.1 Sheriff Ondricek and Nurse Anderson have admitted as

much, claiming that Ms. Miller should be taken to medical. Instead of a competent

assessment, Nurse Anderson moved Ms. Miller into another cell and failed to order

medical observation over Ms. Miller.

           A "jury may infer conscious disregard" when a prison doctor "responds to an

obvious risk with treatment that is patently unreasonable." Self v. Crum, 439 F.3d 1227,

1232-33 (10th Cir. 2006). The standard of care and jail expectations required Anderson to

monitor Ms. Miller’s vitals or take her to medical – this was not done. Because it was

unreasonable for Nurse Anderson to provide no medical care to a young woman

presenting with Ms. Miller’s symptoms, Plaintiffs have presented a sufficient basis for

deliberate indifference.

           Defendants argue Nurse Anderson lacked the subjective component because he

treated Ms. Miller reasonably based on his belief that Ms. Miller was suffering drug


1
    All parties agree that Nurse Ondricek should have monitored Ms. Miller’s vitals. Nurse Anderson
     admitted he should have taken Ms. Miller’s vitals. [Exhibit 19 at 11:29:56 – 11:31:05]. Nurse Ondricek
     admitted the same. [Exhibit 4 at 56:21 – 57:2]. And both experts testified that the nursing standard of
     care requires the taking and monitoring of vitals. [Exhibit 11; Exhibit 12].

                                                                                                           5
  Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 6 of 10



withdrawal. However, Nurse Anderson only believed Ms. Miller was suffering from drug

withdrawal because he did not adequately assess Ms. Miller following her fall. Instead he

jumped to conclusions based on his admitted bias. Nurse Anderson cannot escape

liability by hiding behind his failure to assess Ms. Miller. Mata v. Saiz, 427 F.3d 745, 751

(10th Cir. 2005) (A prison health official who serves "'solely . . . as a gatekeeper for other

medical personnel capable of treating the condition' may be held liable under

the deliberate indifference standard if she 'delays or refuses to fulfill that gatekeeper

role’”). Had Nurse Anderson checked her vitals, he would have quickly discovered a

drop in vitals suggesting a serious medical need.

       But even if his failure to assess can be overlooked, Nurse Anderson is still not

entitled to qualified immunity because his treatment of Ms. Miller was not reasonable.

Nurse Ondricek testified that an inmate who has fallen and is unable to walk on her own

must be taken to medical for observation and evaluation, regardless of whether the cause

is withdrawal or some other injury. [Exhibit 4 at 29:22 – 31:5]. Whether Ms. Miller was

suffering from drug withdrawal or not, her symptoms (pain, nausea, dizziness, inability to

walk on her own) required Nurse Anderson to take Ms. Miller to medical for observation.

His failure to do so was unreasonable.

                                       Nurse Ondricek

       Nurse Ondricek was tasked with supervising the nurses at Davis County Jail,

included training and supervising the nurses. [Exhibit 13 at 12:12-17; 14:2-8]. However,

Nurse Ondricek provided his nurses no training as to the expectations at the jail. [Exhibit

4 at 7:3-6]. Nurses were left to abide by general nursing practices, but then Nurse

Ondricek provided no oversight over the level of medical care at Davis County Jail.



                                                                                             6
     Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 7 of 10



Though expected to investigate potential nursing failures, Nurse Ondricek only

completed a cursory investigation into Nurse Anderson’s care and failed to discipline

Nurse Anderson in the face of obvious and admitted shortcomings in Nurse Anderson’s

care. [Exhibit 13 at 37:1-4; Exhibit 4 at 50:5-7; Exhibit 17 at 5]. Supervisors that fail to

train and supervise their subordinates are deliberately indifferent. See Brown v. Bryan

Cty., 219 F.3d 450, 463 (5th Cir. 2000).

           Defendants argue Nurse Ondricek has no supervisor liability, claiming Nurse

Ondricek was not responsible for writing nursing protocols or training Nurse Anderson.

These allegations, based on the declarations of Defendants’ expert witness, are at best

disputed issues of material fact.2 Sheriff Richardson testified Nurse Ondricek was

responsible for training his nurses, and Sheriff Richardson tasked Nurse Ondricek with

drafting nursing protocols. [Exhibit 13 at 12:12-17; 14:2-8; 284-15]. The Court cannot

grant summary judgment to Nurse Ondricek on the back of disputed facts. Furthermore,

even if true, it is undisputed that Nurse Ondricek was the supervisor for the nurses, and

his failure to provide appropriate oversight and discipline where required constitutes

deliberate indifference.

                                            Sheriff Richardson

           Sheriff Richardson abandoned nursing protocols in violation of Davis County

Jail’s own policies and the established standard of care at jails. [Exhibit 13 at 24:17-25].

Sheriff Richardson operated Davis County Jail for years without the protocols in place.


2
    Dr. Tubbs relies upon the National Commission on Correctional Health Care policy J-A-02 in concluding
     Nurse Ondricek cannot be responsible for drafting nursing protocols. But Davis County Jail has drafted
     its own policies for running Davis County Jail, and while they rely upon the National Commission on
     Correctional Health Care policies for guidance, Davis County Jail’s own policies are distinguishable.
     Furthermore, Davis County Jail has never been accredited by the NNCHC. Considering Sheriff
     Richardson’s testimony that Nurse Ondricek is responsible for training and drafting protocols, Dr.
     Tubbs’ testimony holds little weight in disputing this fact.

                                                                                                          7
        Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 8 of 10



      Id. Defendants argue there is no causal connection between the lack of protocols and

      Nurse Anderson’s substandard care. However, protocols would have required Nurse

      Anderson to have taken Ms. Miller’s vitals. Had Nurse Anderson taken her vitals, Davis

      County Jail would have observed falling vital signs altering medical staff to an internal

      injury and Ms. Miller’s life would have likely been saved. Where protocols would have

      specifically addressed the omission in Nurse Anderson’s care, the connection between

      lack of protocols and substandard care is clear.

II.      Plaintiffs have a clearly established constitutional standard by which her
         inadequate medical attention claim must be judged in the familiar "deliberate
         indifference to serious medical needs"

             To overcome qualified immunity, Plaintiffs must establish that the right to

      reasonable medical care is a clearly established right. As the 10th Circuit reiterated in

      Mata, "there is little doubt that deliberate indifference to an inmate's serious medical need

      [violates] a clearly established constitutional right." Mata v. Saiz, 427 F.3d 745, 749

      (10th Cir. 2005).

             In arguing for qualified immunity, Defendants misrepresent Plaintiffs case as a

      claim for “certain medical treatment or setting the level of treatment above the standard

      of care”. Def’s Mot, pg 11. But this is not accurate. Plaintiffs do not ask for specific care,

      only the minimum as required by the U.S. Constitution: jails meeting the standard of care

      by operating with protocols; supervisors meeting the standard of care by training and

      supervising nurses; and nurses meeting the standard of care by assessing inmates and not

      leaping to conclusions. The right to reasonable medical care is well established and

      therefore Defendants are not entitled to qualified immunity.




                                                                                                   8
         Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 9 of 10



III.      Defendants have not met their burden in demonstrating their actions were objectively
          reasonable.

              Defendants argue they should be excused from their deliberate indifference

       because their actions were objectively reasonable. The burden rests on the Defendants to

       establish the objectively reasonable defense, yet Defendants rely on their claims that

       Plaintiffs have failed to show that Defendants’ conduct is objectively unreasonable.

       Roska v. Peterson, 328 F.3d 1230, 1251 (10th Cir. 2003) (“Once the district court

       determines that the right at issue was "clearly established," it becomes defendant's

       burden to prove that her conduct was nonetheless objectively reasonable”) (emphasis

       added). Defendants have presented no evidence to establish that their conduct was

       objectively unreasonable and have failed to meet their burden.

              Furthermore, the objectively reasonable test as interpreted by the 10th Circuit is

       inapplicable in this case as the defense generally relies on an officer’s reliance on a

       statute, regulation, or policy, or reliance upon advice of counsel. Roska v. Peterson, 328

       F.3d 1230, 1251 (10th Cir. 2003). Defendants did not rely on a statute, regulation, or

       policy. In fact, the record shows the Defendants violating regulations in abandoning

       protocols, failing to train and supervise, and failing to properly assess Ms. Miller. And

       there is no evidence to suggest Defendants relied upon the advice of counsel. The

       objectively reasonable defense is not applicable and cannot be established.




                                                                                                    9
 Case 1:18-cv-00002-JNP-DBP Document 44 Filed 02/08/19 Page 10 of 10



                                    CONCLUSION

       Plaintiffs respectfully request that the Court deny Defendants’ attempts to dismiss

their causes of action.

       DATED this 8th day of February, 2019.

                                                            /s/ Daniel Baczynski
                                                            Attorney for Plaintiffs




                            CERTIFICATE OF SERVICE

       I certify that on this 8th day of February, 2019, I caused MEMORANDUM IN
OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT to
be filed with the Court through the ECF system, with service provided on the following:


               Jesse C. Trentadue
               Noah M. Hoagland
               Sarah E. Jenkins
               jesse32@sautah.com
               nhoagland@sautah.com
               sjenkins@sautah.com
               SUITTER AXLAND, PLLC
               8 East Broadway, Suite 200
               Salt Lake City, Utah 84111
               Tel: (801) 532-7300
               Fax: (801) 532-7355


                                                    /s/     Daniel Baczynski




                                                                                        10
